UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7762



WILLIAM M. WRAY,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden; OFFICERS, S.R.T. (7-3
Shift) Staff; S.R.T. SERGEANT JOHNSON; D.
JOHNSON, C.O. II (Division of Correction),
M.H.C.-X,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-1348-PJM)


Submitted:   March 30, 2001                 Decided:   April 9, 2001


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Wray, Appellant Pro Se. Gloria Wilson Shelton, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Wray appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Wray v. Conroy, No. CA-00-1348-PJM (D. Md.

Nov. 16, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2